Exhibit 10.1 TERMINATION AMENDMENT TO THE LITTELFUSE, INC. RETIREMENT PLAN THIS TERMINATION AMENDMENT to the Littelfuse, Inc. Retirement Plan, as amended and restated January 1, 2013, (the “ Plan ”) is made and entered into by Littelfuse, Inc. (the “ Company ”), effective as set forth below. W I T N E S S E T H : WHEREAS, the Company sponsors the frozen Plan under an amended and restated plan document, effective as of January 1, 2013; WHEREAS, the Board of Directors (the “ Board ”) has determined it is in the best interests of the Company to terminate the Plan and has authorized the Company’s Senior Vice President, Chief Legal and Human Resources Officer (“ Authorized Officer ”) to specify such termination date (the “ Termination Date ”) and to take all actions he determines are necessary or advisable to terminate and wind-down the plan and obtain IRS and PBGC approval thereof, including adopting any amendments; and WHEREAS, such Authorized Officer has specified July 31, 2014 as the Termination Date and wishes to amend the Plan to ensure compliance with guidance and applicable legal requirements issued to-date and to make certain design changes to the Plan to facilitate the termination process. NOW, THEREFORE, BE IT RESOLVED , that the Company hereby amends the Plan as follows: Plan Termination 1. Effective July 31, 2014: (a) the Plan is terminated; and (b) the accrued benefits of all active Participants in the Plan are 100% vested. Ancillary Benefit Changes 2. Effective July 31, 2014: (a) Section 2.4(A)(3) of the Plan is amended in its entirety to read as follows: “In the event that the terminated Participant dies prior to the date as of which his retirement income payments are to commence as described above without his having received, prior to his death, the actuarially equivalent value of the benefit provided on his behalf under Section 2.4(A)(1) above, his Beneficiary will receive the monthly retirement income, beginning on the first day of the month coincident with or next following the date of the terminated Participant’s death, which can be provided on an actuarially equivalent basis by the single-sum value of the benefit determined in accordance with Section 2.4(A)(1) above to which the terminated Participant was entitled as of the date of termination of his service, accumulated with interest from such date to the date of his death. The monthly retirement income payments under this Paragraph shall, subject to the provisions of Paragraph (4) hereof, be payable for the life of the Beneficiary designated or selected under Section 5.2 to receive such benefit . In the case of a Participant who terminated employment prior to January 1, 2008, the death benefit described herein shall be paid only if the Participant did not waive the death benefit in accordance with the provisions of Section 2.4(A) as in effect prior to the amendment and restatement of the Plan that became effective January 1, 2008, and the adjustment to the amount of the benefit of a Participant who did not waive the death benefit described therein shall continue to apply.” 1 (b) Section 2.4(A)(4) of the Plan is amended in its entirety to read as follows: “The provisions of Section 4 hereof are applicable to the benefits provided under this Section 2.4(A).” (c) Section 2.4(B)(2) of the Plan is amended in its entirety to read as follows: “Subject to the provisions of Section 2.4(B)(4) below, the monthly retirement income payments under this Section 2.4(B) shall be payable in equal amounts for the life of the Beneficiary designated or selected under Section 5.2 to receive such benefit.” (d) Section 2.4(B)(3) shall be amended to add the following sentence to the end thereof: “Notwithstanding the foregoing, the provisions of this Section 2.4(A)(3) shall not be applicable with respect to benefits payable on behalf of any Participant whose death occurs on or after July 31, 2014.” (e) 6.2(C) of the Fifth Supplement, Merger of Cole Hersee Company Office Pension Plan , is amended in its entirety to read as follows: “(C)a joint and survivor annuity with a monthly benefit payable to and during the lifetime of the Cole Hersee Office Plan Member with the provision that after his death, a monthly benefit at the rate of 50%, 75% or 100% of his monthly benefit shall then be paid to and during the lifetime of his designated Beneficiary; or” Increased Cash-Out Threshold 3.Effective July 31, 2014: (a)
